Citation Nr: 1317304	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  08-33 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to July 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO), of the Department of Veterans Affairs (VA), which denied the Veteran's require to reopen a previously denied claim for a back disability.  In December 2010, the Board reopened and remanded the Veteran's back claim for further development.  

The Veteran testified before the undersigned Veterans Law Judge in June 2010.  A transcript of that proceeding has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving doubt in favor of the Veteran, lumbar spine degenerative disc disease is attributable to service. 


CONCLUSION OF LAW

With resolution of the doubt in favor of the Veteran, lumbar spine degenerative disc disease was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §3.303, 3.304, 3.307, 3.309 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002) 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

As the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties. Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Low back disability claim

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131. Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein. 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163 (1995).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Certain chronic diseases (such as arthritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service; or if shown in service and at any time thereafter. 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.303(b), 3.307(a)(3); 3.309(a) (2012).

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307.  The term 'chronic disease', whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013 (overruling Savage v. Gober, 10 Vet. App. 488 (1997)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran has asserted entitlement to service connection for a low back disability, which he contends is due to his military service.  Specifically, he claims to have injured his low back while operating a forklift as a supply officer. See, e.g., the June 2010 Board hearing transcript.  He has endorsed continuous low back symptoms since service.  

The Veteran has current diagnoses of lumbar spine degenerative disc disease, L5-S1 spinal stenosis, and multilevel lumbar facet arthropathy. See VA Examination January 2011.  

Service treatment records (STRs) show that the Veteran was treated in November 1964 for low back pain, with onset of symptoms six months prior.  He was again treated for low back pain in June 1967 and November 1967.  In February 1968, he was treated on two occasions for intermittent back pain, and back pain "not of renal origin."  In March 1968, treatment records reflect that the Veteran's back pain was unchanged.  And, finally, in May 1968, the Veteran presented with complaints of low back pain radiating into the buttocks and into the left inner thigh. See USAF Hospital, Eglin AFB, Narrative Summary. 

One month following separation from service in July 1968, the Veteran filed his original claim for service connection for a low back disability.  A contemporaneous VA examination revealed complaints of "severe back pains." See October 1968 VA Examination.  The examiner diagnosed the Veteran with lumbar strain.  Next, VA treatment records dated in August 1975, show continued complaints of low back pain.  Upon VA examination in February 1976, the Veteran again complained of low back pain.  In October 1976, the Veteran was admitted to a VA hospital for evaluation of testicular function; he reported pain in the left lower back at that time.  

The claims file reflects ongoing VA treatment for chronic low back pain from 1983 to 2006.  

Again, the Veteran has consistently reported that he injured his lower back while operating a forklift in-service.  He testified that he self-medicated with aspirin and did not seek treatment after the initial back injury, but that it continued to bother him throughout service and thereafter.  Here, the Board notes that the Veteran is competent to report an in-service back injury and his reports are consistent with the circumstances, conditions, or hardships of his service, whether combat or not. 38 U.S.C.A. § 1154(a)-(b) (2012).  In this regard, personnel records confirm that he worked as a Material Facilities Specialist (i.e., a supply clerk), and therefore, it is likely that he engaged in heavy-labor activities such as loading, unloading, shipping, and operating a forklift.  The STRs also demonstrate numerous instances of in-service treatment for low back pain. 

Based on the foregoing, the first and second requirements for service connection-a current disability and an in-service disease or injury-have been established. 

The remaining question is whether the Veteran's current low back disability is etiologically related to service. 

The Board acknowledges that a January 2011 VA examiner determined that the Veteran's low back disabilities (diagnosed as lumbar spine degenerative disc disease, L5-S1 spinal stenosis, and multilevel lumbar facet arthropathy) were less likely as note (less than 50/50 probability) caused by or a result of an in-service injury.  In so finding, the VA examiner reasoned that the service treatment records showing only "two complaints of back pain," and there was "no evidence of a low back condition until late 2000's."  Notably, both of these findings are factually inaccurate.  Indeed, as shown above, the Veteran was treated on no fewer than six (not two) occasions for low back pain in-service.  Moreover, post-service lumbar x-rays dated as early as 1996 reflect mild degenerative changes of the lumbar spine. See VAMC Miami, FL, X-Ray Report, May 1996.  An examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report. Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  

Further, the January 2011 VA examiner did not appear to consider the Veteran's reports of progressively worsening low back symptoms since service in formulating the opinion.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination). Dalton v. Peake, 21 Vet. App. 23 (2007). 

For these reasons, the Board affords little, if any, probative value to the January 2011 VA etiology opinion. 

As such, the Board is left with the Veteran's statements and testimony regarding his continuous low back symptoms in and since service.  Again, under § 3.303(b), an alternative method of establishing the second and/or third element of service connection is through a demonstration of continuity of symptomatology.  In this case, the Veteran is competent to report in-service low back progressive pain as well as a continuity of symptomatology. See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Furthermore, his reports of pain and low back injuries in service are generally consistent with the evidence of record, to include the STRs which show consistent complaints of low back pain and post-service records which document low back problems from 1968 to the present; further, there is nothing to explicitly contradict them.  Therefore, the Board finds that his reports are also credible. 

In sum, there is evidence of a current low back disability (including degenerative disc disease which is subject to the provisions of 38 C.F.R. § 3.303(b)), and evidence of in-service back problems.  Also, the Veteran has reported a continuity of low back symptomatology in the years since service.  He is competent to report symptoms of a low back disability, such as pain, as well as a continuity of symptomatology. See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  

The contemporaneous record, including the Veteran's service treatment records and post-service medical records, supports the Veteran's reports of ongoing low back symptoms after service associated with degenerative disc disease.  Thus, his reports are also deemed to be credible and his reports of a continuity of symptomatology are conceded. 

The January 2011 VA opinion that the Veteran's low back disability was not related to service is of little probative weight because it is not accompanied by any explanation or reasoning, consideration of the Veteran's statements regarding continuity of symptoms, and it was based on an erroneous factual premise. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); see also Dalton, supra. 

The weight of the evidence reflects that the Veteran experienced low back pain in service, he has been diagnosed as having current low back disability (specifically, degenerative disc disease of the lumbar spine which is subject to the provisions of 38 C.F.R. § 3.303(b)), and there has been a continuity of symptomatology since service.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed low back disability, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for lumbar spine degenerative disc disease is granted. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


